Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00317-CV

                                    Teresa M. FAYETTE,
                                          Appellant

                                              v.

                             Luciano REYES and ABC Trucking,
                                        Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI04948
                        Honorable Michael E. Mery, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellees Luciano Reyes and ABC Trucking recover their costs
on appeal from Appellant Teresa M. Fayette.

       SIGNED August 21, 2019.


                                               _____________________________
                                               Irene Rios, Justice